Citation Nr: 9918226	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-45 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1962 to 
January 1967.

In July 1986, the RO denied the veteran's original claims of 
service connection for the claimed conditions.  The veteran 
was notified of this determination, but did not file a timely 
appeal.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a July 1996 rating decision of the RO 
which determined that no new and material evidence had been 
submitted to reopen the veteran's claims.  

In September 1997, the matter was remanded to the RO for 
further development of the record.  Specifically, the RO was 
instructed to attempt to obtain copies of any records of 
treatment by VA or private physicians for complaints 
involving hypertension or a low back disability.  The RO is 
advised that the Board is obligated by law to ensure that the 
RO complies with its directives, as well as those of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court").  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where compliance with the remand orders of 
the Board or the Court has not been achieved, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Based on a review 
of the evidence of record, the RO failed to comply with the 
directives of the September 1996 remand because no attempt 
was made to obtain copies of VA treatment records, 
specifically, those from the VA Medical Centers at Mountain 
Home and Richmond, of which they had been placed on notice.  

However, in light of recent case law revising the standard 
for reopening a case based on new and material evidence, this 
matter is adjudicated as discussed hereinbelow.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  New evidence, which bears directly and substantially on 
the veteran's claims of service connection for hypertension 
and a low back disorder and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims, has been presented.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the veteran's claims of service connection for 
hypertension and a low back disorder.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of notice of the determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  
In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

The Court, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), has held that the Board must perform a three-step 
analysis when the veteran seeks to reopen a claim based on 
new evidence.  First, the Board must determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), that, in order 
to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed).  Second, if the Board determines 
that the claimant has produced new and material evidence, the 
claim is reopened and the Board must determine whether, based 
upon all of the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69 (1995), the claim as reopened (and distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  

The evidence of record at the time of the July 1986 rating 
decision included:  the veteran's service medical records 
documenting treatment for back strain on several occasions 
and details of a three day blood pressure check performed at 
the time of his separation examination; copies of private 
treatment records showing treatment for hypertension; and a 
report of VA examination conducted in May 1986 including 
diagnoses of essential hypertension and a back condition.  

The evidence received since the July 1986 rating decision 
includes records of VA outpatient treatment for back pain and 
hypertension; private medical records from Roanoke Memorial 
Hospital; and the testimony of the veteran given at a hearing 
before this Member of the Board in September 1997.  According 
to the veteran, at the time of his separation physical, he 
was informed by the examining physician that he had high 
blood pressure.  

The veteran further testified that, within one year of his 
separation from service, he underwent an employment physical 
examination for the Roanoke Police Department which showed 
that he was suffering from hypertension.  He also recalled 
receiving treatment for his back condition as early as 1974.  

Upon review of the record, the Board finds that the 
additional evidence which has been submitted is new.  In 
addition, the new evidence, particularly the testimony of the 
veteran, is relevant to the veteran's claims of service 
connection and is instrumental in ensuring a complete 
evidentiary record for evaluation of the veteran's claims.  
See Hodge, supra.  In other words, this new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.  See 38 C.F.R. 
§ 3.156(a).  

New and material evidence having been submitted, the claims 
of service connection for hypertension and low back disorder 
are reopened.  



ORDER

As new and material evidence to reopen the claims for service 
connection for hypertension and low back disorder have been 
submitted, the appeal is granted subject to the discussion 
hereinbelow.  



REMAND

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and a 
determination must be made as to whether, based upon all of 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette, supra, the claim as reopened (and 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

In this case, the RO, consistent with the principles set 
forth in Bernard v. Brown, 4 Vet. App. 384 (1993), must be 
provided an opportunity to further develop the record and 
conduct a de novo review of the reopened claim, based on the 
evidence in its entirety. 

Section 5103(a) of title 38 of the U.S. Code provides:  "If 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for hypertension and a low 
back disorder since service.  After 
securing the necessary release, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
including treatment records from the VA 
Medical Centers at Mountain Home and 
Richmond, and associate them with the 
claims folder.

2.  The RO should take appropriate steps 
to contact the veteran in order to afford 
him an opportunity to provide additional 
argument and information to support his 
application for benefits.  This should 
include asking him to provide all medical 
evidence to support his lay assertions 
that his hypertension and low back 
disorder are due to disease or injury 
which was incurred in or aggravated by 
service.  The veteran should be afforded 
a reasonable amount of time to obtain and 
submit such evidence to the RO.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the record to determine 
whether well-grounded claims of service 
connection have been submitted.  If it is 
determined that the claims are well 
grounded, then the RO should undertake a 
de novo review of the claims based on the 
evidentiary record in its entirety.  All 
indicated development should be 
undertaken.  Due consideration should be 
given to all pertinent laws and 
regulations.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

